ORDER
The South Carolina Bar has filed a petition to amend Rule 410, SCACR, to reclassify certain federal administrative law *412judges as Administrative Law Judge Members by eliminating the requirement that those judges primarily perform their duties within the State of South Carolina. We grant the Bar’s request to amend Rule 410(h)(1)(F), SCACR, to provide as follows:
(F) Administrative Law Judge or Workers’ Compensation Commission Member. This class shall include any member who is a judge on the South Carolina Administrative Law Court, is a federal administrative law judge or is a South Carolina Workers’ Compensation Commissioner.
The amendment is effective immediately; however, members reclassified by this amendment are not entitled to any refund of license fees for License Year 2017.
/s/Donald W. Beatty, C.J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.
/s/George C. James, Jr„ J.